DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Date
	This application filed on August 16, 2019 is a 371 of PCT US18/018534 filed February 17, 2018 which claims priority to US Provisional Application No. 62/460,408 filed February 17, 2017. The provisional application does not support the elected combination of genes. The instant application thus gets the benefit of the February 17, 2018 filing date.

Restriction Requirement
	Applicant’s election of the combination of MIR762HG, RP11-315I20.1, TADA2A, MEST, RP11-480I12.10, TMCO2, ZFP36L1, ATP1B3, CRAMP1, SPTY2D1-AS1, TNP1, AC007557.1, ACAP1, MARCKS, CTD-2568A17.1, PRM1, TCEB2 and TMEM31 without traverse, filed August 20, 2021, is acknowledged. Claims 11-17 and 19-30 are withdrawn as they are not directed to the elected combination.	

Status of the Claims


Claim Objections
Claim 8 is objected to because of the following informalities:  
There seems to be a comma missing between “RNA-Seq library” and “direct RNA measurement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 

Question 1
	The invention claimed in claims 9 and 10 is directed to a method that recites abstract ideas.

Question 2A – Prong 1
Claim 9 recites the patent ineligible concept of an abstract idea. Claim 9 is directed towards comparing the expression levels of the genes with reference 
Claim 10 recites a further patent ineligible concept of an abstract idea. Claim 10 is directed towards deciding whether or not to use sperm for in vitro fertilization based on the determination step of claim 9. Methods that can be performed in the human mind are considered abstract ideas. Thus, the deciding step constitutes an abstract idea. 

Question 2A – Prong 2
The judicial exceptions are not integrated into a practical application because the claims do not recite any additional elements that integrate the judicial exception into practical application of the exception. Claim 8 requires isolating a single sperm cell, constructing a library, direct RNA measurement or cDNA and generating a gene expression profile. These steps are performed to gather data for the judicial exception. It is thus extra-solution activity, and does not integrate the judicial exceptions of claims 9 and 10 into practical application. Claims 9 and 10 are directed solely to judicial exceptions, without any additional steps, and thus do not integrate the claims into practical application. Accordingly, claims 9 and 10 are directed towards judicial exceptions.

Question 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. Claim 8 includes the additional steps of isolating a single sperm cell, constructing an RNA-seq library, direct RNA measurement or cDNA and generating a gene expression profile. US 2014/0194300 to Song and Haque et al. Genome Medicine (2017) 9:75, 12 pages, teach generating a gene expression profile of a single sperm cell by RNA-seq. Specifically, Song teaches isolation of single sperm cell, cell lysis, multiple displacement amplification, quality control, library construction and sequencing to amplify the genome of the single sperm cell (Song para. [0129]). Haque teaches single cell RNA sequencing (Haque p. 3/12). Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. mere data gathering steps necessary to compare methylation levels. The steps of isolating a cell, constructing an RNA-Seq library and generating a gene expression profile merely instructs a scientist to use any method known in the art to compare expression levels, determine the risk of paternal age disorders and decide whether to use the sperm for in vitro fertilization. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to the applicant’s invention, and at the time the application was filed. 
Further, it is well established that the mere physical or tangible nature of additional elements such as the steps of isolating a sperm cell and determining expression levels do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g, Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)).
Even when viewed as a combination, the additional elements of claim 8 fail to transform the exception into a patent-eligible application of that exception. Thus, claims 9 and 10 as a whole do not amount to significantly more than the judicial exception itself. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of comparing expression levels, determining the risk of paternal age disorders in the offspring and deciding whether or not to use the sperm for in vitro fertilization based on the determination. The claims do not recite additional elements that amount to significantly more than the judicial exceptions.
	For those reasons the claims 9 and 10 are rejected under section 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining the risk of autism in offspring by analyzing a gene expression profile of the elected genes, does not reasonably provide enablement for determining the risk of all paternal age disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
The claims are broadly drawn to methods of determining the risk of paternal age disorders in offspring. However, the specification does not provide working examples of determining the risk of any paternal age disorder other than autism, and the art teaches that different paternal age disorders exhibit different gene expression profiles. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described in courts in in re Wand, 9 USPQ2d 1400 (CAFC 1988). Wand states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex part Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (8) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims.
	Claims 9 and 10 are broadly written to encompass isolating a single sperm cell, constructing a library, generating an expression profile, comparing the expression levels to a control, determining the risk of paternal age disorders in the offspring, and deciding whether or not to use the sperm for in vitro fertilization. The claims therefore encompass a variety of paternal age disorders. 
	The invention is in the class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001).

Guidance in the specification
	The specification teaches autism, bipolar disorder, schizophrenia, achondroplasia, Crouzon syndrome, Apert syndrome, and Pfeiffer syndrome (instant specification Figs. 2B). In one example, the specification provides that the paternal age effect disorder is autism (instant specification p. 9). Both examples in the specification involve sperm samples from donors. Autism Spectrum Disorder (ASD) donors were required to have evidence of at least 2 children with ASD, while control donors needed to have multiple children with no evidence of ASD (instant specification p. 17). Sperm samples were obtained from 2 donors that have multiple children with ASD (instant specification p. 20). The inventors found that there are mutations occurring in sperm on both an expression and a variant level that correlate with ASD in offspring/progeny children (instant specification p. 20). Figures 6 and 7 depict differential expression of genes in autism group vs. normal control group. 
The data in the Tables are specific to autism. Tables 2 and 4, listing tier 1 genes, identifies the fold change in the autism samples compared to normal samples with statistically significant p-values for select genes. Table 2 includes MIR762HG (row 112) showing a p-value of 4.94E-226, TADA2A (row 114) showing a p-value of 3.27E-90, and TMCO2 (row 117) showing a p-value of 2.87E-71. Table 2 reflects that these genes are higher in autistic samples and the data is highly statistically significant. Tables 3, 5 and 6 are similarly autism specific.

Unpredictability in the art and the state of the prior art
	The prior art teaches disturbances in the expression of distinct isoforms of more than 50 genes are differentially observed in schizophrenia and autism spectrum disorder (Gandal et al. Science (2018) 362, 1265 p. 12/15, middle column). Gandal observed pervasive differential gene expression in autism spectrum disorder, schizophrenia and bipolar disorder (Gandal p. 2/15, left column). See also Figure 1C showing Venn diagrams depicting overlap among up-or down-regulated genes and isoforms across disorders. Gandal identified 18 genes or isoforms whose expression was significantly associate with polygenic risk score (Gandal p. 6/15, left column). Gandal found in autism spectrum disorder the majority of associations map to 17q21.31, in schizophrenia, the polygenic risk score was associate with up-regulation of C4A, while bipolar disorder had associations with NCALD and SNF8, among others (Gandal p. 6/15, left column). With respect to autism spectrum disorder, 5 genes showed consistent association: LRRC37A, FAM86B3P, PINX1, XKR6, and RP11-481A20.10 (Gandal p. 6/15, middle column). Gandal found that most genes identified show disease-specific effects, as only four genes showed overlap between schizophrenia and bipolar disorder, and none overlapped with autism spectrum disorder (Gandal p. 6/15, right column).

Quantity of experimentation
	Claims 9 and 10 are broadly drawn to determining the risk of paternal age disorders in offspring. The quantity of experimentation in this area is large since there are a significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as broadly as claimed, to determine the risk of paternal age disorders in offspring. The specification teaches, for example, exploring putative differential transcriptome expression between sperm from 4 donors with healthy offspring and 2 donors who have had autistic children (instant specification p. 3). The specification further teaches specific genetic markers associated with autism (Tables 2, 3, 4). The specification does not provide guidance on the expression levels of identified genes in relation to any paternal age disorder other than autism, such as schizophrenia, bipolar disorder, and achondroplasia. The art teaches that while there is some overlap between autism spectrum disorder, schizophrenia and bipolar disorder, the three paternal age disorders exhibit different genetic expression profiles (Gandal p. 6/15). 
Therefore, it would require undue and unpredictable experimentation to obtain unpredictable results to determine which paternal age disorders are associated with expression of the 18 elected genes absent further undue experimentation.

Conclusion
	Thus, given the broad scope of the claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high level of skill in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill to perform the method of the claims as broadly written. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0194300 to Song et al. (hereinafter “Song”).
Song teaches generating a gene expression profile of a single sperm cell. Specifically, Song teaches isolation of single sperm cell, cell lysis, multiple displacement amplification, quality control, library construction and sequencing; the aim thereof is to amplify the genome of the single sperm cell (Song para. [0129]). Song teaches the information part is divided into genotype analysis, genetic map construction and haplotype analysis (Song para. [0129]). Song teaches generating an expression profile of the entire single sperm cell (amplifying the whole genome, Song para. [0130]), which inherently includes the 18 elected genes.
Regarding claim 3, Song teaches isolating a single sperm cell (Song para. [0129]).
Regarding claims 5 and 6, Song teaches aligning the obtained whole genome sequence to a reference sequence of the species, to obtain a genotype data comprising the single nucleotide polymorphism (SNP) of all single cell individuals (Song para. [0034]).
Regarding claim 7, Song teaches the species is human (Song para. [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0194300 to Song et al (hereinafter “Song”) in view of Haque et al. Genome Medicine (2017) 9:75, 12 pages (hereinafter “Haque”).
Song teaches generating a gene expression profile of a single sperm cell. Specifically, Song teaches isolation of single sperm cell, cell lysis, multiple displacement amplification, quality control, library construction and sequencing; the aim thereof is to amplify the genome of the single sperm cell (Song para. [0129]). Song teaches the information part is divided into genotype analysis, genetic map construction and haplotype analysis (Song para. [0129]). Song teaches generating an expression profile of the entire single sperm cell (amplifying the whole genome, Song para. [0130]), which inherently includes the 18 elected genes. Song teaches Next Gen Sequencing for DNA analysis.
Regarding claims 2 and 4, While Song teaches Next Gen Sequencing for DNA analysis, Song does not teach wherein gene expression profile is generated by RNA-Seq, by direct RNA measurement, or from cDNA. Song does not teach wherein generating the gene expression profile further comprises constructing a single cell RNA-Seq library or cDNA library.
However, Haque teaches single cell RNA sequencing. Haque teaches isolating single cells, lysing to allow capture of RNA molecules, converting mRNA to cDNA, amplifying by PCR and sequencing by NGS (Haque p. 3/12). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Song that generates a gene expression profile of a single sperm by Next Gen Sequencing to generate a gene expression profile of a single sperm cell by RNA-seq technology because RNA-seq is more sensitive and has a higher sensitivity for genes expressed at low levels and is reproducible as taught by Haque. RNA seq uses a cDNA library that contains on the exons of a gene. In other words, only sequences that have been expressed as mRNA will be present in a cDNA prep and there is less background noise with cDNA libraries. Single cell RNA-seq can describe RNA molecules in individual cells with high resolution and on a genomic scale (Haque p. 2/12). It would have been obvious to use an RNA sequencing method in order to generate an RNA gene expression profile of a single sperm cell. Moreover, Haque teaches the reverse-transcription primers may have other nucleotide sequences added to them, such as adaptor sequences for detection on NGS platforms, unique molecular identifiers to mark unequivocally a single mRNA molecules, as well as sequences to preserve information on cellular origin (Haque p. 3/12). The tagged cDNA libraries can then be sequenced by NGS generating an expression profile.

Regarding claim 8, Song teaches generating a gene expression profile of a single sperm cell. Specifically, Song teaches isolation of single sperm cell, cell lysis, multiple displacement amplification, quality control, library construction and sequencing; the aim thereof is to amplify the genome of the single sperm cell (Song para. [0129]). Song teaches the information part is divided into genotype analysis, genetic map construction and haplotype analysis (Song para. [0129]). Song teaches generating an expression profile of the entire single sperm cell (amplifying the whole genome, Song para. [0130]), which inherently includes the 18 elected genes.
Song does not teach constructing a single cell RNA-Seq library, direct RNA measurement, or cDNA; and generating a gene expression profile from the single sperm cell by RNA-Seq, direct RNA measurement, or cDNA.
However, Haque teaches single cell RNA sequencing. Haque teaches isolating single cells, lysing to allow capture of RNA molecules, converting mRNA to cDNA, amplifying by PCR and sequencing by NGS (Haque p. 3/12). Amplified and tagged cDNA from every cell is pooled and sequenced by NGS, using library preparation techniques, sequencing platforms and genomic-alignment tools similar to those used for bulk samples (Haque p. 3/12).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Song to generate a gene expression profile of a single sperm cell by RNA-seq technology because RNA-seq is more sensitive and has a higher sensitivity for genes expressed at low levels and is reproducible. RNA seq uses a cDNA library that contains on the exons of a gene. In other words, only sequences that have been expressed as mRNA will be present in a cDNA prep and there is less background noise with cDNA libraries. Single cell RNA-seq can describe RNA molecules in individual cells with high resolution and on a genomic scale (Haque p. 2/12). It would have been obvious to use an RNA sequencing method in order to generate an RNA gene expression profile of a single sperm cell. Moreover, Haque teaches the reverse-transcription primers may have other nucleotide sequences added to them, such as adaptor sequences for detection on NGS platforms, unique molecular identifiers to mark unequivocally a single mRNA molecules, as well as sequences to preserve information on cellular origin (Haque p. 3/12). The tagged cDNA libraries can then be sequenced by NGS, generating an expression profile.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0194300 to Song et al (hereinafter “Song”), in view of Haque et al. Genome Medicine (2017) 9:75, 12 pages (hereinafter “Haque”), and further in view of Milekic et al. Molecular Psychiatry (2015) 20, 995-1001 (hereinafter “Milekic”).
Song and Haque teach all of the limitations of claim 8. These teachings have been given previously in this office action and are incorporated here.
Song and Haque do not teach (d) comparing the expression levels of the genes in the gene expression profile with reference expression levels of genes in a control healthy sperm; and (e) determining, based on step (d), the risk of paternal age disorders in the offspring. 
However, Milekic teaches offspring from old fathers had transcriptional dysregulation of developmental genes implicated in autism (Milekic, Abstract). Milekic teaches 17 genes were differentially expressed between the old father sperm (genes in the expression profile) and the young father sperm (genes in a control healthy sperm) (Milekic p. 998, Supplementary Table 2). Milekic teaches that most of the genes that are abnormally expressed in the old father offspring are involved in the early stages of neurodevelopment, including brain patterning and synaptogenesis, processes implicated in autism (Milekic pp. 999-1000).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Song and Haque to compare the expression levels of the sample genes (old father sperm) in the gene expression profile with reference expression levels of genes in control healthy sperm (young father sperm). Song teaches single cell sperm expression analysis. Haque teaches single cell RNA analysis. Milekic teaches testing for differentially expressed genes and determining the variance of the expression level (Milekic p. 996). It would have been obvious to perform whole genome analysis to determine which genes are associated with autism, in order to determine the risk of autism in offspring from older sperm.
Milekic teaches genome-wide methylation profiling of epididymal sperm DNA pooled from young father sperm or old father sperm to determine the effect of aging on sperm DNA methylation (Milekic p. 996). Milekic found the difference in methylation between old father sperm and young father sperm was significant in regions corresponding to CGI shore regions that are known to contain variability in DNA methylation that is associated with changes in gene expression (Milekic pp. 996-997). Milekic tested for differentially expressed genes under various conditions (Milekic p. 996). To determine the relationship between DNA methylation and gene expression in old father offspring compared with young father offspring, Milekic performed a correlation analysis of the mDiff values from the Methyl-MAPS data set, with the differential gene expression log2 scores (Milekic p. 998, Supplementary Figure 7). Milekic teaches the full 17 gene list that resulted from the differential gene expression analysis was used for the analysis (Milekic p. 996). One such gene is En2, a gene known to be associated with autism (Milekic p. 998). Milekic found that the data set suggests that DNA methylation followed the traditional observation of having an inhibitory effect on gene expression (Milekic p. 998). Milekic teaches that DNA methylation at CGI shores is associated with alterations in gene expression (Milekic p. 998). 
Milekic teaches significant methylation changes between old and young sperm and that the regions of methylation changes are associated with changes in gene expression. (Milekic pp. 996-997). Therefore it would have been obvious to analyze changes in gene expression in advanced paternal age sperm. Milekic teaches gene expression varies between old father sperm and young father sperm. Milekic teaches that finding that CGI shores are abnormally methylated in old father offspring suggests that advanced paternal age can have broad effects on gene expression. Therefore it would have been obvious to analyze the sperm cells of Song and Haque for expression changes in old father sperm (isolated single sperm cell) compared to young father sperm (healthy control sperm).
Milekic teaches determining and comparing the gene expression profile of old and young father sperm. Once the differential has been determined, it would be obvious to make a determination of risk based on the differential expression levels. Milekic teaches that advanced paternal age can have broad effects on gene expression (Milekic p. 999). It follows that resulting differential expression levels are indicative of risk of paternal age disorders in offspring. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0194300 to Song et al (hereinafter “Song”), in view of Haque et al. Genome Medicine (2017) 9:75, 12 pages (hereinafter “Haque”), further in view of Milekic et al. Molecular Psychiatry (2015) 20, 995-1001 (hereinafter “Milekic”), and further in view of Akers “Does Older Sperm Cause Autism?” Healthline.com (2017) (hereinafter “Akers”).
Song, Haque and Milekic teach all of the limitations of claim 9. These teachings have been given previously in this office action and are incorporated here.
Song, Haque and Milekic do not teach (f) deciding whether or not to use the sperm for in vitro fertilization based on the determination in step (e). 
However, Akers teaches if parents can find out the father carries some high-risk genes that are significantly associated with autism, it allows them to decide whether or not to use a sperm donor before they create embryos (Akers p. 7/16). 
Therefore, it would have been prima facie obvious to a person of ordinary skill at the time of filing to modify the method of Song, Haque and Milekic to decide whether or not to use the sperm for in vitro fertilization as taught by Akers because parents may choose whether or not they wish to proceed with IVF with a high risk of autistic offspring. Once parents have determined the risk, they may wish to act on that determination by choosing to proceed with IVF or not.
	
No claims are allowed.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 21, 2021